DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 16-30 are currently pending in this application. Claims 1-15 were cancelled in a preliminary amendment. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/30/2020 and 08/02/2021 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.       	The drawings submitted on 6/15/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 112
6.         The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 16 recites:
16. A method for starting-up a field device of automation technology mounted on a component at a measuring location, the method comprising:

providing a service unit including a display unit and a camera;

identifying the field device using the service unit;

ascertaining parameters of the field device to be set based on the identifying of the field device;

registering geometry data of at least a part of the component using the camera;

analyzing the registered geometry data and deriving at least one parameter value for at least one of the parameters to be set, wherein the deriving of the at least one parameter value is based on the analyzed registered geometry;

confirming the at least one parameter value; and

transferring the confirmed at least one parameter value into the field device and storing the confirmed at least one parameter value in the field device.
The claim is a genus claim relating to a specification which only teaches a limited species embodiment of field device in industrial plants for registering and or influencing process variables in a container [page 1 lines 6-30].  The disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims.
The specification does not provide support for all the possible uses of a generic field device to ascertain parameters. For example, land surveying equipment used to survey land may include a camera and determine parameters of the surveyed land and store it on the field survey device. This is one example of a possible readings of the claims that is not supported by applicant’s specification. 
   The use of a genus claim without supporting written description of the species covered by the genus claim causes the claims to fail 35 USC 112 first paragraph as described below:
MPEP 2163
Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, "Written Description" Requirement [R-5], II.   METHODOLOGY FOR DETERMINING ADEQUACY OF WRITTEN DESCRIPTION, A.-3.-(a)-ii) 
For each claim drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.

Thus, as best understood by the examiner, claims 16-30 fail the written description requirement under 35 USC 112 first paragraph.
This rejection can be easily overcome by claiming the details of the species embodiment of the invention which would limit the genus breadth of the claims to embodiments that are anticipated by the disclosed embodiment of the invention.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims16, 19-21, 23-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skowaisa US 2017/0284854 in view of Isenmann et al. US 2011/0249000.
With regards to claim 16, Skowaisa US 2017/0284854 teaches a method for starting-up a field device of automation technology mounted on a component at a measuring location, the method comprising:
	providing a service unit including a display unit (103) and a camera (111); (FIG. 1)
	identifying the field device (201) using the service unit (100); (211,212; Paragraph 0085)
	ascertaining parameters of the field device to be set based on the identifying of the field device; (Paragraph 0076)
	registering geometry data of at least a part of the component using the camera; (Paragraph 0076)
	analyzing the registered geometry data and deriving at least one parameter value for at least one of the parameters to be set, wherein the deriving of the at least one parameter value is based on the analyzed registered geometry; (angle of inclination; Paragraph 0076)
	confirming the at least one parameter value; (Paragraph 0015, 0077 and 0087) and
	Skowaisa does not appear to disclose transferring the confirmed at least one parameter value into the field device and storing the confirmed at least one parameter value in the field device.
	Isenmann et al. disclose transferring the confirmed at least one parameter value into the field device and storing the confirmed at least one parameter value in the field device. (stored in the image processing module 34, which is part of the field device 12, 12a’; Paragraph 0082)

	With regards to claim 19, Skowaisa US 2017/0284854 teaches analyzing the registered geometry, additional geometry data, which supplement the registered geometry data and concern parts of the component which are not registrable by the camera, are taken into consideration. (paragraphs 0022, 0024, 0026-0027)
	With regards to claim 20, Skowaisa US 2017/0284854 teaches the additional geometry data are stored in the field device and are read-out from the field device. (paragraphs 0022, 0024, 0026-0027)
	With regards to claim 21, Skowaisa US 2017/0284854 teaches the additional geometry data are stored in a database and are read-out from the database. (paragraph 0013, 0026, 0029 and 0039) 
	With regards to claim 23, Skowaisa US 2017/0284854 teaches showing on the display unit a field of view of the operator; and at least partially superimposing the visualization model on the component on the field of view shown by the display unit. (paragraph 0040) 
	With regards to claim 24, Skowaisa US 2017/0284854 teaches the display unit shows as field of view of the operator a continually updated image registered by the camera, and wherein the visualization model is at least partially superimposed on the component of the image shown on the display unit. (paragraph 0102)
	With regards to claim 25, Skowaisa US 2017/0284854 teaches a container is used as the component of
the measuring location, wherein used as field device is a fill level measuring device which works
according to a contactless measuring method including an ultrasonic measuring principle, a pulse travel time measuring principle, or an FMCW measuring principle, in order to determine a fill level of a fill substance in the container. (paragraph 0011)
	With regards to claim 26, Skowaisa US 2017/0284854 teaches a parameter values for the parameter to be
set relative to a block distance and a linearizing table of the field device are derived from the
geometry data. (paragraph 0013)
	With regards to claim 29, Skowaisa US 2017/0284854 teaches a mobile end device is used as service unit. (100; figure 1)
.
Allowable Subject Matter
11.	Claims 17-18, 22 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:
12. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
13.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malinovskiy et al. US 2017/0276536 teaches a method for determining an inner diameter of a sounding tube by a fill-level measuring device. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        March 19, 2022